Case 7:20-cv-00264-NKM-JCH Document 13 Filed 07/16/20 Page 1 of 8 Pageid#: 53



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

LEO BRANDON FARNSWORTH,                                 )      Civil Action No. 7:20-cv-00264
     Plaintiff,                                         )
                                                        )
v.                                                      )      MEMORANDUM OPINION
                                                        )
MELVIN C. DAVIS, et al.,                                )      By: Norman K. Moon
    Defendants.                                         )      Senior United States District Judge

        Leo Brandon Farnsworth, a Virginia inmate proceeding pro se, commenced this civil action

under 42 U.S.C. § 1983. In it, he asserts three claims, all arising from events that allegedly

occurred at Green Rock Correctional Center.1 (Compl., Dkt. No. 1.) Although his complaint form is

somewhat unclear, it appears that he names only two defendants: Melvin C. Davis, the Warden at

Green Rock, and Harold W. Clarke, the Director of the Virginia Department of Corrections

(“VDOC”).2

        Farnsworth’s complaint is before the court for review pursuant to 28 U.S.C. § 1915A(b).

For the reasons discussed below, I conclude that the complaint fails to state a claim for which relief

can be granted. It therefore must be dismissed, pursuant to 28 U.S.C. § 1915A(b)(1). I will give

Farnsworth thirty days to file an amended complaint, however, should he choose to do so and if he

believes he can correct the deficiencies in his complaint.

                                               I.   BACKGROUND

        Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in a

civil action in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” See also 28 U.S.C. § 1915(e)(2) (requiring court, in a case where plaintiff is

proceeding in forma pauperis, to dismiss the case if it, for example, is frivolous or fails to state a


        1
           For some reason, Farnsworth’s complaint also includes an unsigned affidavit referencing events with no
apparent connection to his claims. These events allegedly occurred in Baltimore, Maryland in 1980.
        2
            The Clerk will therefore be directed to terminate Green Rock Correctional Center as a defendant.
Case 7:20-cv-00264-NKM-JCH Document 13 Filed 07/16/20 Page 2 of 8 Pageid#: 54



claim on which relief may be granted). Pleadings of self-represented litigants are accorded liberal

construction and held to a less stringent standard than formal pleadings drafted by

lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does not

mean, however, that the court can ignore a clear failure in pleadings to allege facts which set forth a

claim cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d 387, 391

(4th Cir. 1990).

       Farnsworth’s complaint contains three claims, all of which are fairly conclusory. In the

first, he alleges that “Defendant,” which seems to be a reference to Davis, “knowingly,

intentionally, and with approval” from Clarke, barred Plaintiff from church activities from March

22, 2020, at least through the date that he signed his complaint, which was April 27, 2020.

(Compl. 2, Dkt. No. 1.) He offers no other supporting details.

       Farnsworth’s second claim alleges that, in response to the Covid-19 epidemic, sneeze

guards were issued to offenders on March 27, 2020, but that employees did not receive their

sneeze guards until March 30. In the interim, he alleges that “[e]mployees contracted the

Coronavirus and infected offenders.” (Id.)

       In his third and final claim, Farnsworth states that VDOC is “running out of food” to feed

him, and that the food supply has been interrupted because contracted distributors of food are not

reporting to work, so no food is being shipped to VDOC facilities. (Id.)

                                         II. DISCUSSION

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85

(4th Cir. 2017) (internal quotation marks omitted). Liability under § 1983 is “personal, based upon

each defendant’s own constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir.



                                                   2
Case 7:20-cv-00264-NKM-JCH Document 13 Filed 07/16/20 Page 3 of 8 Pageid#: 55



2001) (internal citation omitted). Thus, a § 1983 claim requires factual detail about each

defendant’s personal involvement. See Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017)

(explaining that liability will lie under § 1983 only “where it is affirmatively shown that the

official charged acted personally” in the violation of plaintiff’s rights and affirming dismissal of

claim where plaintiff did not allege personal involvement by defendant) (quoting Vinnedge v.

Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).

A. Religious Interference Claim- RLUIPA and First Amendment

        Farnsworth does not specify whether his first claim—that Davis, with Clarke’s approval,

“barred” him from “religious services”—alleges a First Amendment violation, a violation of the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1, et seq.,

or both. Regardless, his complaint fails to adequately allege facts to support either type of claim.

        Section 3 of RLUIPA provides that “[n]o government shall impose a substantial burden on

the religious exercise of a person residing in or confined to an institution, . . . even if the burden

results from a rule of general applicability, unless the government demonstrates that” the burden “is

in furtherance of a compelling governmental interest” and “is the least restrictive means of

furthering that . . . interest.” 42 U.S.C. § 2000cc-1(a).

        A substantial burden on religious exercise occurs when a government, through act or

omission, “put[s] substantial pressure on an adherent to modify his behavior and to violate his

beliefs.” Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006) (quoting Thomas v. Review Bd. of Ind.

Emp’t Sec. Div., 450 U.S. 707, 718 (1981)). The “inmate bears the initial burden of establishing

that a prison policy substantially burdens his or her ability to practice in accordance with a sincerely

held religious belief.” Greenhill v. Clarke, 944 F.3d 243, 250 (4th Cir. 2019). To show a

substantial burden, the plaintiff “is not required . . . to prove that the exercise at issue is required by

or essential to his religion.” See, e.g., Krieger v. Brown, 496 F. App’x 322, 325 (4th Cir. 2012)


                                                     3
Case 7:20-cv-00264-NKM-JCH Document 13 Filed 07/16/20 Page 4 of 8 Pageid#: 56



(citing Cutter v. Wilkinson, 544 U.S. 709, 725 n.13 (2005)). Nevertheless, “at a minimum the

substantial burden test requires that a . . . plaintiff demonstrate that the government’s denial of a

particular religious . . . observance was more than an inconvenience to [his] religious practice.”

Smith v. Allen, 502 F.3d 1255, 1278 (11th Cir. 2007) (citing Midrash Sephardi, Inc. v. Town of

Surfside, 366 F.3d 1214, 1227 (11th Cir. 2004)), abrogated on other grounds by Sossamon v. Texas,

563 U.S. 277 (2011). No substantial burden occurs if the government action merely makes the

“religious exercise more expensive or difficult,” but fails to pressure the adherent to violate his or

her religious beliefs or abandon a precept of his religion. Living Water Church of God v. Charter

Twp. of Meridian, 258 F. App’x 729, 739 (6th Cir. 2007); see also Liberty Univ., Inc. v. Lew, 733

F.3d 72, 100 (4th Cir. 2013) (calling it “well established” that a substantial burden does not arise

where a “law or policy merely operates so as to make the practice of the individual’s religious

beliefs more expensive”).

       Once a plaintiff produces prima facie evidence to support the claim that the challenged

practice or law substantially burdens his exercise of religion, the government bears the burden of

persuasion on whether the practice or law is the least restrictive means of furthering a compelling

governmental interest. 42 U.S.C. § 2000cc-2(b). “The least-restrictive-means standard is

exceptionally demanding, and it requires the government to show that it lacks other means of

achieving its desired goal without imposing a substantial burden on the exercise of religion by the

objecting party.” Jehovah v. Clarke, 798 F.3d 169, 177 (4th Cir. 2015) (quoting Holt v. Hobbs, 574

U.S. 352, 364–65 (2015)) (internal quotation marks and citations omitted). “If a less restrictive

means is available for the Government to achieve its goals, the Government must use it.” Holt, 574

U.S. at 364–65 (citations omitted).

       Farnsworth’s complaint is so lacking in detail that he has not plausibly alleged even a prima

facie case under RLUIPA. Although he states that he was “barred” from church services, nowhere


                                                    4
Case 7:20-cv-00264-NKM-JCH Document 13 Filed 07/16/20 Page 5 of 8 Pageid#: 57



does he indicate what his religion or religious beliefs are, or how being barred from services for a

month (or longer) placed a “substantial burden” on his religious exercise. For example, he does not

allege that attendance at services at some regular interval is a precept of his religion such that being

barred from them caused him to violate his beliefs or abandon a precept of his religion. Because he

has not plausibly alleged facts to state a RLUIPA claim, any such claim must be dismissed.3

        To the extent Farnsworth is alleging a First Amendment violation, such a claim must be

dismissed for like reasons. The First Amendment protects an individual’s right to the free exercise

of religion. U.S. Const. amend I. To state a claim that prison officials or regulations have violated

his right to freely exercise his religion, plaintiff must first prove that he holds a sincere religious

belief, as opposed to a secular preference, Wisconsin v. Yoder, 406 U.S. 205, 215–16 (1972), and

that the official action or regulation substantially burdened his exercise of that belief, Hernandez v.

Comm’r, 490 U.S. 680, 699 (1989). The First Amendment and RLUIPA share the same definition

of “substantial burden.” Greenhill, 944 F.3d at 250.

        If the plaintiff establishes a substantial burden on his sincerely held religious belief, the

defendants’ policy or practice can withstand a First Amendment challenge so long as it is

“reasonably related to a legitimate penological interest.” O’Lone v. Estate of Shabazz, 482 U.S.

342, 349 (1987) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)).4

        Once again, Farnsworth’s claim fails at the outset. As already discussed, Farnsworth has not

identified any sincerely held religious belief, nor has he explained how being barred from church

services for approximately one month substantially burdens any such belief. For this reason, he also


        3
           Any RLUIPA claim fails for the additional reason that Farnsworth only seeks monetary damages and does
not make any request for injunctive relief. (Compl. 2 (asking for $1.5 million in relief).) RLUIPA does not authorize
an award of damages against state employees in their individual capacities, Rendelman v. Rouse, 569 F.3d 182, 189 (4th
Cir. 2009), and the Eleventh Amendment bars recovery of damages against state employees in their official capacities,
Sossaman v. Texas, 563 U.S. 277, 293 (2011).

        4
          This inquiry is governed by the four so-called Turner factors. See Lovelace, 472 F.3d at 200 (quoting
Turner, 482 U.S. at 89–92).

                                                          5
Case 7:20-cv-00264-NKM-JCH Document 13 Filed 07/16/20 Page 6 of 8 Pageid#: 58



has failed to allege sufficient facts to state a First Amendment violation.

        In short, his complaint is so lacking in detail as to any claim based on interference with his

religion that he has wholly failed to meet the applicable pleading standard. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (explaining that to avoid dismissal, a pleading must “contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face”) .

B. Eighth Amendment Living Conditions Claims

        As to his two remaining claims (concerning the three-day delay in employees getting masks

to protect against the spread of Covid-19 and potential food shortages), I construe these as living

conditions claims under the Eighth Amendment. These claims also fail to include sufficient facts to

state a claim for which relief can be granted.

        The Eighth Amendment protects prisoners from cruel and unusual living conditions. Rhodes

v. Chapman, 452 U.S. 337, 347 (1981). But “the Constitution does not mandate comfortable

prisons,” and conditions that are “restrictive and even harsh . . . are part of the penalty that criminal

offenders pay for their offenses against society.” Id. at 347–49.

        To sustain an unconstitutional conditions claim, a prisoner must show that: (1) objectively,

the deprivation was sufficiently serious, in that the challenged, official acts caused denial of “the

minimal civilized measure of life’s necessities”; and (2) subjectively, the defendant prison officials

acted with “deliberate indifference to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,

834 (1994).

        To satisfy the first element, the prisoner must show “significant physical or emotional harm,

or a grave risk of such harm,” resulting from the challenged conditions. Shakka v. Smith, 71 F.3d

162, 166 (4th Cir. 1995). To establish the second element of deliberate indifference, a plaintiff

must show that the defendant was personally aware of facts indicating a substantial risk of serious

harm, and that the defendant must have actually recognized the existence of such a risk. See, e.g.,


                                                      6
Case 7:20-cv-00264-NKM-JCH Document 13 Filed 07/16/20 Page 7 of 8 Pageid#: 59



Farmer, 511 U.S. at 838–40; Conner v. Donnelly, 42 F.3d 220, 222 (4th Cir. 1994). The defendant

then must have failed to take “reasonable measures” to alleviate the danger. Farmer, 511 U.S. at

832.

         First of all, there is no allegation anywhere in his complaint that Farnsworth suffered

significant physical or emotional harm, or a grave risk of such harm, as a result of either of these

conditions. A three-day delay in employees obtaining sneeze guards, without more, does not

suggest a grave risk of harm to Farnsworth for Eighth Amendment purposes. He does not state that

he was exposed to any employee (or, for that matter, any offender) who was ill or that he got sick

himself.5 Similarly, as to his claim about potential food shortages, he does not state that VDOC’s

purportedly running out of food ever resulted even in him missing a meal, let alone that what he has

been provided in terms of food is nutritionally inadequate. See Wilson v. Johnson, 385 F. App’x

319, 320 (4th Cir. 2020) (reasoning that an Eighth Amendment claim based on inadequate food can

be stated by allegations that the prisoner lost weight or suffered other adverse physical effects or

was denied a nutritionally and calorically adequate diet); Poindexter v. Lee, No. 7:17CV00386,

2018 WL 3617890, at *1 (W.D. Va. July 30, 2018) (explaining that “isolated incidents of meal

service disruption do not rise to the level of a constitutional violation, where no significant injury

results”). For all of these reasons, Farnsworth has failed to allege facts to suggest he has suffered a

significant physical or emotional harm or grave risk of such harm.

         Importantly, moreover, he has not alleged that either defendant had knowledge of any such

harm or risk of harm and failed to take reasonable steps to address it. The failure to obtain “sneeze

guards” for employees at the same time they were given to inmates does not show a failure to take


         5
            Although, for purposes of determining whether Farnsworth has stated a claim, I credit his allegation that
some employees infected some offenders, VDOC’s publicly available information reports that Green Rock has had zero
positive offenders (including recovered inmates or transfers in and out) and that there were zero active cases by staff, as
of July 9, 2020. Va. Dep’t of Corr., COVID-19/Coronavirus Updates, https://vadoc.virginia.gov/news-press-
releases/2020/covid-19-updates/ (last visited July 10, 2020).

                                                             7
Case 7:20-cv-00264-NKM-JCH Document 13 Filed 07/16/20 Page 8 of 8 Pageid#: 60



“reasonable” measures to alleviate the danger of any serious harm, particularly at a time when the

effectiveness and propriety of utilizing masks was a matter of debate. As to the potential food

disruptions or shortages, even Farnsworth places the blame for any interruptions on VDOC’s

distributors, rather than on defendants. He simply has not alleged facts to show that either

defendant was deliberately indifferent under the Eighth Amendment. Thus, like his claim based on

interference with religion, these claims are also subject to dismissal.

                                               III. CONCLUSION

         For the foregoing reasons, I will summarily dismiss this action under § 1915A(b)(1), for

failure to state a claim.6 The dismissal is without prejudice, however, and I will give Farnsworth

thirty days to file an amended complaint, if he so chooses and if he believes he can remedy the

deficiencies identified in this opinion.

         An appropriate order will be entered.

         ENTER: This 16th
                     ___day of July, 2020.




         6
            To the extent that Farnsworth’s complaint is intended to assert any state-law claims, I decline to exercise
jurisdiction over those claims. 28 U.S.C. § 1367(c)(3).

                                                             8
